On
behalf of the Government of the Sultanate of Oman, allow
me at the outset to convey to your Excellency our sincere
congratulations and to express our pleasure on your election
as President of the forty-eighth session of the General
Assembly. I am confident that thanks to your well-known
competence and diplomatic skills, our deliberations will
reach a successful and meaningful conclusion.
Permit me also to take this opportunity to extend
profound gratitude and appreciation to your predecessor, Mr.
Stoyan Ganev, for the exemplary manner in which he steered
the work of the forty-seventh session.
At this point, I feel it is important to refer to the
Secretary-General’s comprehensive report (A/48/1) issued in
September 1993, which dealt with the activities of the
United Nations and the issues and concerns on its agenda.
In particular, I wish to refer to paragraphs 353 to 366
regarding the situation between Iraq and Kuwait.
We highly commend the Secretary-General,
Mr. Boutros Boutros-Ghali, for his great efforts, and we
shall be looking forward to contributing, with all Member
States, in achieving a unified stand that will ultimately lead
to an integrated approach of coordination, understanding and
cooperation towards the advancement of our goals of
development, peace and stability.
This session is convened at a time when the hopes and
expectations of all peoples are geared towards a new phase
of constructive international cooperation between the
Members of the United Nations, whose number has been
increasing annually. In this context, our country welcomes
the admission of Eritrea to the membership of the United
Nations after its accession to independence through its
people’s decades-long struggle. Eritrea is a country with
which we have cultural and historical ties and with which we
share aspirations after stability and peace. My country also
welcomes the admission of the Czech Republic and the
Slovak Republic as Members of the international
organization and commends them for having settled their
political problems peacefully and avoided conflicts,
bloodshed and suffering. We also welcome the admission of
the Republic of Macedonia, Andorra and Monaco to our
Organization. We are confident that the enlargement of our
international family will give us more strength and
confidence in undertaking further innovative international
cooperation.
These countries joined the United Nations after they
had gained their independence through the long and painful
struggle of their peoples during the cold war and the period
that was overshadowed by conflict between the great
Powers. Today, in the post-cold-war world, we see positive
political developments taking place. In addition to the
emergence of several sovereign nations, we have seen great
political developments which give us renewed hope that a
new world will be established on the basis of brotherhood
and cooperation instead of conflict and bloodshed, a world
in which wounds are healed.
Our presence here underscores our conviction that the
General Assembly is the unique international forum for
discussing and exchanging views among all Member States,
regardless of their size or strength. As Members of the
United Nations, we must engage in positive talks and
negotiations with the purpose of settling international
problems.
This forty-eighth session of the General Assembly is
held under circumstances that should encourage us to
establish a set of advanced rules that would govern
international relations. This we should do by taking
advantage of the newly acquired capability of the United
Nations to enforce the rule of the law in peacemaking and
peace-keeping the world over. We are confident that our
Organization, which shoulders a heavy burden of serious
Forty-eighth session - 8 October l993 5
responsibility will be able to rise to the challenges that face
it, so long as the international community continues to be
committed to and redoubles its efforts in supporting the
United Nations and the principles it stands for.
There is no doubt that, the success of the United
Nations depends on the coordinated efforts of Member States
in addressing the outstanding issues and crises which must
be solved collectively in the cause of building our new world
order. There is an urgent need for the organs of the United
Nations to provide positive conditions and effective
mechanisms before the United Nations is required to deal
with any regional or international crisis. We are convinced
that no matter how far apart the positions of the parties to
any conflict are, they will not reject intervention by the
United Nations if the intervention is timely and appropriate.
In any case, the tasks of the United Nations should be
exclusively in the areas of achieving peace and providing
humanitarian assistance.
The march towards peace between the two peoples of
Palestine and Israel has just begun. The first important step
has been taken towards the comprehensive solution for
which we have long waited. The United Nations which,
together with all its organs, played a prominent role in the
Arab-Israeli conflict should feel a sense of satisfaction at
what has been achieved. However, much work lies ahead
for the United Nations and its organs in pursuing and
preserving this historic agreement that will benefit not only
the people of the Middle East, but the entire world as well.
It is high time the Palestinian people put behind them their
long-drawn-out suffering and looked forward to economic
and social development under the new world order.
The Palestinian-Israeli agreement has paved the way
towards other agreements between the Arabs and Israel.
However, we should not be over-optimistic. The residues of
bitter conflict are there, and unless the peoples and States of
the Middle East are fully taken care of, those residues will
constitute real obstacles which will make difficult the
achievement of the goal we all aspire after.
The leaders of the Palestinian and Israeli peoples have
shouldered their responsibilities and have done what was
expected of them. Now it is the responsibility of all States
of the world to maintain and preserve this achievement. It
is not enough to extend congratulations to those leaders or
to give them our moral support. The United Nations must
take positive complementary steps towards sponsoring
projects from which they could benefit economically and
socially.
My country has voiced its support for this agreement
between Israel and Palestine. We are very pleased to
welcome this accord and look forward to a comprehensive
peace agreement that would guarantee the mutual interests,
rights and benefits of all parties on the basis of the
implementation of United Nations Security Council
resolutions 242 (1967), 338 (1973), 425 (1978) and the
principle of land for peace.
Thus, we call upon all States Members of the United
Nations to support this process. We look forward to any
positive contribution to any role played by the United
Nations in making the peace we hope for.
Regional cooperation in the area of economic and social
development will always be an indispensable prerequisite of
any new order in the Middle-East region. In order for the
new dawn of peace which has just emerged with the
signature of the historic agreement between the Palestine
Liberation Organization (PLO) and Israel to continue,
develop and become a reality, the international community
has assisted in rehabilitating the countries that suffered from
the war situation which, until recently, prevailed in the
region. In this context, while we pay special attention to
supporting the Palestinian people’s progress to
self-determination, we must also bear in mind the urgent
need of the Lebanese people for assistance and help them
rebuild their economic and social infrastructures. Whatever
assistance the international community can offer by way of
economic and administrative support will provide the
foundation for hope in a future of peace.
The Middle-East region is not the only part of the
world where optimism is diluted by fear. In many other
parts of the world, the United Nations is deploying efforts
that aim at tipping the scales in favour of optimism against
anxiety and fear.
In this context, while we value the United Nations
efforts in Somalia, we believe that such efforts should be
based on concordance between the United Nations and the
different Somali factions. The success of the United Nations
operations in Somalia depends on the cooperation that can
be achieved between the United Nations and the Somali
factions. The restoration of peace and stability cannot be
achieved unless all Somali factions commit themselves to
cooperate effectively with the United Nations in addressing
the problems and difficulties that face the Somali people.
On the European continent, the international community
continues to witness another serious and highly sensitive
problem, namely the situation in the Republic of Bosnia and
Herzegovina. There is no doubt that it is the European
6 General Assembly - Forty-eighth session
countries that bear the responsibility of addressing the
humanitarian, political, security and economic aspects of this
problem.
The principles of human rights, justice and equality
have always been the lofty ideals that civilized Europe
preached and called upon the world to adhere to.
Paradoxically, the world has yet to see those lofty principles
being put into practice and translated into measures that
would rescue the people of Bosnia and Herzegovina from
their agony and from injustice and persecution. Although
Europe is making efforts to steer the warring factions
towards reconciliation, the fact that Europe has failed to take
a decisive stand on the basis of justice and equality has
made the continuing tragedy of the people of Bosnia and
Herzegovina doubly dangerous as its persistence may very
well encourage the forces of evil and oppression in other
parts of the world to take heart and follow in the footsteps
of the aggressors in Bosnia and Herzegovina. As a matter
of fact, we are beginning to witness examples of such
behaviour, in the strife between Azerbaijan and Armenia, in
the continuing plight of Georgia, in the explosive situation
in Tajikistan, and in the continuing civil war in Angola and
in many other war-stricken areas, hotbeds of tension which
may explode at any moment and threaten world peace and
security.
Some of those problems, as well as many others, are
left-overs from the cold war conflicts. They persist in
various forms and put a heavy burden on the United Nations
and its organs. As I said earlier, this international
Organization, with its present capabilities, cannot shoulder its
responsibilities as vigorously as it should if it is to achieve
full success in restoring stability whenever one of those
problems explodes. Therefore, we believe that the United
Nations should concentrate on issues of a humanitarian
nature which attract a measure of regional and international
consensus that would support United Nations action. It must
be realized that if the United Nations goes on taking it upon
itself to address the world’s problems all in one go, it will
squander its capabilities and will risk failure. It is therefore
most important to establish a mechanism that would
coordinate the efforts of the United Nations and the regional
organizations in addressing such problems and crises.
We, as members of this international Organization, are
enthusiastic and eager to develop the current mechanisms of
the United Nations so that the Organization may be able to
continue to play an essential and dynamic role in the world
of tomorrow that should be built on the principles of
dialogue and cooperation between countries and regional
economic groups. Economic development and scientific
progress will be principal features of that future world.
Hence the pressing need for re-examining the economic
structures of the various regimes that existed during the cold
war era. Such re-examination should be guided primarily by
the principles of free-market mechanisms and oriented
towards freeing the potential of third-world countries to
acquire advanced technology in order for those countries to
be able to develop their resources and market their products
without any economic barriers or restrictions. This, in our
view, will help consolidate the world economic order and
contribute to the world economic recovery from the
recession that is currently wreaking havoc on the economies
of the developed countries.
Cognizant of the growing interdependence and
globalization of the world economy, the Sultanate of Oman
contributes vigorously in this direction. For instance, in
cooperation with large international institutions, the Sultanate
of Oman has been involved in petrol resources development
projects in Kazakhstan and the Russian Federation with the
aim, inter alia, of assisting in the development and
improvement of the economies of these countries which we
believe could ultimately lead to greater general security and
stability.
The Sultanate of Oman believes that the increasingly
interdependent nature of the world economy is a major
development in the post cold war era. We shall, therefore,
work with our neighbours and partners to promote mutual
economic prosperity. Our initiative towards building a
strategic pipeline to transfer natural gas to the peninsula of
the Indian subcontinent aims at fostering the economic
growth of fraternal countries in that region. We call upon
the world to take collective action towards alleviating
poverty and hunger, which are the two main sources of
regional tensions and political upheavals.
Allow me to take this opportunity to convey, on behalf
of my Government, my sincere appreciation to the members
of the Asian Group for their support and endorsement of the
candidature of the Sultanate of Oman for membership in the
Security Council during the period of 1994-1995. By the
same token, my heartfelt gratitude goes to those countries
and other groups which supported the candidature of my
country. I should like to assure our supporters and all
Member States that from the very beginning of its
membership, the Sultanate of Oman will do its utmost to
contribute to the achievement of the objectives of the United
Nations, particularly in the area of establishing and
maintaining peace.
With the desire for membership in the Security Council
comes a strong awareness of the special responsibilities
entrusted to the members of the Council. We commit
Forty-eighth session - 8 October l993 7
ourselves to work collectively to achieve the effectiveness
required for the implementation of the Security Council’s
resolutions and the success of the Secretary-General’s
efforts.
The Sultanate of Oman feels special responsibility
towards its youth and their future, as they are the future
generation that will work to maintain the new world order.
For this reason, my country, based on its demographic
profile, has given priority to the promotion of youth
programs in its developmental, social and economic plans.
We look forward to cooperating with other States through
the United Nations in pursuing activities particularly aimed
at the welfare of the youth of our communities.
In this context, I am delighted to highlight the
September 1993 report of the United Nations Children’s
Fund (UNICEF) which describes the achievements of
countries in the spheres of health and welfare of children.
The report states that the Sultanate of Oman ranked first
among Middle Eastern and North African countries and
second world wide in the reduction of the child mortality
rate for under fives. Moreover, the Sultanate of Oman
occupied the first place among Middle Eastern and North
African countries in the provision of vaccinations against
measles. In the field of education, 91 per cent of our five-
year-old children are attending elementary school, a statistic
which exceeds regional and international averages.
We shall continue to improve on these achievements
through the fruitful cooperation between the Sultanate of
Oman and the organs of the United Nations, especially
UNICEF, in the field of health programmes that would
ensure children’s welfare and development to our
satisfaction. We view such efforts as good examples of how
international cooperation can be seen to bring positive and
beneficial results to our communities. We shall endeavour
to achieve even better results in this area.
While we continue to focus on our youth, we also work
simultaneously and enthusiastically to conserve the
environment in order to ensure a healthy and better place for
the next generation. In this regard, I should like to inform
the General Assembly that my country has recently become
part of the Vienna Convention for the Protection of the
Ozone Layer and the Montreal Protocol on Substances that
Deplete the Ozone Layer. This is in line with our conviction
that the international agreements on the environment and our
commitment to such agreements are the right way to protect
this planet and its resources.
The environment, on which survival on this planet
depends, is still beset by pollution and the exhaustion of
essential resources. Such a situation undermines the
prosperity of the inhabitants of the planet. Without
operational and effective economic plans for the
implementation of, and the relevant special procedures for,
the environment conservation programme, the prospects of
success for our efforts will be meagre indeed.
As in other areas, the differing levels of economic
development from one country to the other lie behind
environmental problems. We believe that the prevailing
chronic recession in the world has not made it feasible to re-
examine and redefine our economic priorities. However,
there is a pressing and urgent need for such re-examination
to be carried out against the backdrop of the environmental
and economic challenges now facing us.
The recession that now plagues the industrialized
countries has resulted from the deterioration of growth rates
in the Third World countries. We hope that the developed
countries will realize the importance of allowing the
developing countries to revitalize their economies so that the
economic order may regain the balance between the supply
side upon which the economies of the industrialized
countries depend and the demand side which constitutes the
basis of the economic growth of the Third World countries.
We are concerned that if the developed countries are
not fully responsive to and supportive of the essential
requirements of economic recovery in the Third World
countries, the present world economic situation will
ultimately lead to a cancerous recession that will affect the
whole world and lead to disastrously negative consequences.
Finally, it must be said that despite all this, we should
tip the scales in favour of optimism regarding the prospects
of building a new world of peace, brotherhood and
prosperity. Regardless of the many hotbeds of regional and
ethnic conflicts, we are confident that our constructive
discussions at this session and at all levels will ensure the
emergence of a better world in the coming century that will
be free of all the tragic negative residues of the past. Our
best guarantee that it will be so is that our common future
will depend on positive cooperation between all countries in
the interests of international stability and prosperity under
the rule of law and in consonance with the behests of justice
and sagacity.
